Case 2:21-cv-00678-JS-AYS Document 67-6 Filed 05/27/21 Page 1 of 3 PageID #: 1222




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  In re HAIN CELESTIAL HEAVY METALS
  BABY FOOD LITIGATION,
                                                     Case No. 2:21-CV-0678-JS-AYS
 This Document Relates To:

 ALL ACTIONS


                                    [PROPOSED] ORDER

        AND NOW, this _______ day of ______________, 2021, pursuant to Fed. R. Civ. P.

 23(g), upon consideration of the Motion for Appointment of Erin Green Comite as Interim Class

 Counsel and for Appointment of an Executive Committee Pursuant to Fed. R. Civ. P. 23(g), and

 for good cause shown, it is hereby ORDERED as follows:

        (1)    The following attorney, and her associated law firm, shall serve as Interim Class

 Counsel in the above-captioned action:

                   Erin Green Comite
                   SCOTT+SCOTT ATTORNEYS AT LAW LLP
                   The Helmsley Building
                   230 Park Avenue, 17th Floor
                   New York, NY 10169
                   Tel.: (212) 223-6444
                   ecomite@scott-scott.com

        (2)    The following attorneys, and their associated law firms, shall serve as members of

 the Executive Committee in the above-captioned action:

                   Steven L. Bloch
                   SILVER GOLUB & TEITELL LLP
                   184 Atlantic Street
                   Stamford, CT 06901
                   Tel.: (203) 325-4491
                   sbloch@sgtlaw.com

                   Timothy Peter
                   FARUQI & FARUQI, LLP
                   685 3rd Avenue, 26th Floor
                   New York, NY 10017
Case 2:21-cv-00678-JS-AYS Document 67-6 Filed 05/27/21 Page 2 of 3 PageID #: 1223




                      Tel.: (212) 983-9330
                      tpeter@faruqilaw.com

        (3)     Interim Class Counsel, in conjunction with the Executive Committee, shall have

 the following responsibilities during each stage of the action:

                (a)      General coordination of the effort of preparing and presenting all of
                         Plaintiffs’ claims in the above-captioned action, including, but not limited
                         not, overseeing the efforts of Plaintiffs’ counsel so that all motion practice
                         and pretrial discovery is conducted as effectively and efficiently as
                         possible;

                (b)      Delegating work responsibilities and tasks to all Plaintiffs’ counsel in the
                         above-captioned action in such a manner as to promote the most efficient
                         conduct possible as well as avoiding redundancies and unnecessary
                         expense;

                (c)      Directing and executing on behalf of Plaintiffs the filing of pleadings and
                         other documents with the Court in the above-captioned action;

                (d)      Arranging telephonic or in-person meetings with Plaintiff’s counsel in the
                         above-captioned action for any purpose related to this litigation;

                (e)      Deciding the substance and form (with consultation with members of the
                         PSC and other co-counsel as may be appropriate) of any presentation to
                         the Court and opposing parties the position of the Plaintiffs in the above-
                         captioned action on all matters arising during the course of this litigation
                         (i.e. serving as the representative for all Plaintiffs when engaging with the
                         Court or any party in the above-captioned action;

                (f)      Making appearances and speaking on behalf of Plaintiffs in the above-
                         captioned action at all court hearings and conferences regarding the case;

                (g)      Communicating with the Court, Judge’s chambers, and the Clerk of the
                         Court (including receiving orders, notices, correspondence, and telephone
                         calls) and disseminating the substance of such communications among
                         Plaintiffs’ counsel in the above-captioned action;

                (h)      Initiating and conducting discussions and negotiations with counsel for
                         Defendant on all matters, including mediation or settlement; including, but
                         not limited to entering into stipulations with counsel for Defendant when
                         necessary;




                                                   2
Case 2:21-cv-00678-JS-AYS Document 67-6 Filed 05/27/21 Page 3 of 3 PageID #: 1224




             (i)   Confirming that all Plaintiffs’ counsel in the above-captioned action are
                   operating in a speedy and cost-effective manner on behalf Plaintiffs;

             (j)   Assessing Plaintiffs’ counsel for the costs of the above-captioned action;

             (k)   Preparing and distributing any status reports to the Court and to the parties
                   as ordered;

             (l)   Recommending appropriate practices and procedures pertaining to
                   attorneys’ fees and expenses for the Court, and continually enforcing
                   those;

             (m)   Initiating, coordinating, and conducting all discovery on behalf of
                   Plaintiffs in the above-captioned action, including the selecting and
                   retention of experts for Plaintiffs as necessary; and

             (n)   Performing any such other duties that may be further directed by the
                   Court.



                                          SO ORDERED:



                                         _______________________________
                                             Joanna Seybert, U.S.D.J.




                                             3
